Citation Nr: 0407355	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
housebound status.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to July 1965.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The veteran 
requested a video conference hearing before a Veterans Law 
Judge; he failed to attend the hearing scheduled in January 
2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

A substantially complete application was received in August 
2001.  An October 2001 rating denied the claim.  After that 
rating action was promulgated, in January 2002, the AOJ 
furnished notice of the VCAA to the claimant.  Inasmuch as 
the case is being remanded anyway for the development 
described below, the opportunity presents itself for 
correction of any technical notice deficiencies (prejudicial 
or not).  

Effective from May 2001, the veteran has been entitled to and 
has been receiving VA pension benefits.  After the veteran's 
claim file arrived at the Board for appellate review, he 
notified VA that he now receives Social Security (apparently 
disability) benefits.  The medical records compiled by the 
Social Security Administration (SSA) in determining 
disability status may contain medical information pertinent 
to the instant claim.  The Court has held that VA must obtain 
SSA records which are pertinent to the disability at issue.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Hence, 
further development is indicated.  

The record contains private and VA medical treatment records, 
but the record provides an incomplete disability picture, 
i.e., insufficient to determine the nature and assess the 
extent of all the veteran's disabilities.  Furthermore, it 
appears he has not been afforded an aid attendance/housebound 
examination; such examination is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the veteran is advised 
specifically of what he needs to 
establish his claim, the controlling law 
and regulations, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development, 
and that he should submit everything 
relating to his claim.  

2.  The RO should obtain all available 
medical records concerning the veteran's 
disabilities from the Social Security 
Administration (SSA).  

3.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already associated with the claims 
file) of treatment the veteran has 
received for the disabilities at issue.  
He should assist in this matter by 
identifying all sources of treatment and 
providing any necessary releases.  

4.  The RO should then arrange for a VA 
examination to ascertain the nature and 
extent of each of the veteran's 
disabilities (and also specifically 
including completion of the questionnaire 
provided for aid and attendance, 
housebound examinations).  If the 
examiner finds any special examination 
necessary to assess a particular 
disability, such examination should be 
completed.  The veteran's claims folder 
must be available to the examiner for 
review in connection with the 
examination.  The examiner should explain 
the rationale for all opinions given.

5.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

